Exhibit 12.1 Summit Hotel Properties, Inc. Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in Thousands) Summit Hotel Properties, Inc. Summit Hotel Properties, LLC (Predecessor) For the Period February 14, 2011 through December 31, 2011 For the Period January 1, 2011 through February 13, 2011 Year Ended December 31, Earnings Pre-tax income (loss) from continuing operations $ ) $ ) $ ) $ ) $ $ $ Interest expense Amortization of financing costs Amortization of capitalized interest 75 28 Total Earnings $ $ ) $ Fixed Charges Interest expense $ Capitalized interest — — — Amortization of financing costs Total Fixed Charges $ Preferred Dividends $ — Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For this period, earnings were less than fixed charges and preferred stock dividends. The total amount of fixed charges and preferred stock dividends for this period was approximately $15,657,000 and the total amount of earnings was approximately $9,268,000. The amount of the deficiency, or the amount of fixed charges and preferred stock dividends in excess of earnings, was approximately $6,389,000. For this period, earnings were less than fixed charges. The total amount of fixed charges for this period was approximately $4,820,000 and the total amount of earnings was approximately $(973,000). The amount of the deficiency, or the amount of fixed charges in excess of earnings, was approximately $5,793,000. For this period, earnings were less than fixed charges. The total amount of fixed charges for this period was approximately $28,203,000 and the total amount of earnings was approximately $8,084,000. The amount of the deficiency, or the amount of fixed charges in excess of earnings, was approximately $20,119,000. For this period, earnings were less than fixed charges. The total amount of fixed charges for this period was approximately $23,492,000 and the total amount of earnings was approximately $3,170,000. The amount of the deficiency, or the amount of fixed charges in excess of earnings, was approximately $20,322,000. For this period, earnings were less than fixed charges. The total amount of fixed charges for this period was approximately $20,382,000 and the total amount of earnings was approximately $20,062,000. The amount of the deficiency, or the amount of fixed charges in excess of earnings, was approximately $320,000.
